                         IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON



RACHEL H.,1                                                              Case No. 3:18-cv-02020-SB

                       Plaintiff,                                          OPINION AND ORDER

               v.

ANDREW M. SAUL, Commissioner of Social
Security,

                       Defendant.


BECKERMAN, U.S. Magistrate Judge.

       Rachel H. (“Plaintiff”) brings this appeal challenging the Commissioner of the Social

Security Administration’s (“Commissioner”) denial of her application for Supplemental Security

Income (“SSI”) under Title XVI of the Social Security Act. The Court has jurisdiction to hear

Plaintiff’s appeal pursuant to 42 U.S.C. § 1383(c)(3), which incorporates the review provisions

of 42 U.S.C. § 405(g). For the reasons explained below, the Court reverses the Commissioner’s

decision and remands this case for further proceedings consistent with this opinion.


       1
         In the interest of privacy, this opinion uses only the first name and the initial of the last
name of the non-governmental party in this case. Where applicable, this opinion uses the same
designation for a non-governmental party’s immediate family member.

PAGE 1 – OPINION AND ORDER
                                   STANDARD OF REVIEW

       The district court may set aside a denial of benefits only if the Commissioner’s findings

are “‘not supported by substantial evidence or [are] based on legal error.’” Bray v. Comm’r Soc.

Sec. Admin., 554 F.3d 1219, 1222 (9th Cir. 2009) (quoting Robbins v. Soc. Sec. Admin., 466 F.3d

880, 882 (9th Cir. 2006)). Substantial evidence is defined as “‘more than a mere scintilla [of

evidence] but less than a preponderance; it is such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.’” Id. (quoting Andrews v. Shalala, 53 F.3d 1035,

1039 (9th Cir. 1995)).

       The district court “cannot affirm the Commissioner’s decision ‘simply by isolating a

specific quantum of supporting evidence.’” Holohan v. Massanari, 246 F.3d 1195, 1201 (9th Cir.

2001) (quoting Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999)). Instead, the district court

must consider the entire record, weighing the evidence that both supports and detracts from the

Commissioner’s conclusions. Id. Where the record as a whole can support either a grant or a

denial of Social Security benefits, the district court “‘may not substitute [its] judgment for the

[Commissioner’s].’” Bray, 554 F.3d at 1222 (quoting Massachi v. Astrue, 486 F.3d 1149, 1152

(9th Cir. 2007)).

                                         BACKGROUND

I.     PLAINTIFF’S APPLICATION

       Plaintiff was twenty-five years old on October 10, 2014, the day she filed her SSI

application.2 (Tr. 54, 60.) Plaintiff is a high school graduate who has no past work experience.




       2
         “[T]he earliest an SSI claimant can obtain benefits is the month after which he filed his
application[.]” Schiller v. Colvin, No. 12-771-AA, 2013 WL 3874044, at *1 n.1 (D. Or. July 23,
2013) (citation omitted).

PAGE 2 – OPINION AND ORDER
(Tr. 60, 90, 92.) In her SSI application, Plaintiff alleges disability due to Asperger’s Syndrome.

(Tr. 116.)

       The Commissioner denied Plaintiff’s SSI application initially and upon reconsideration,

and on July 16, 2015, Plaintiff requested a hearing before an Administrative Law Judge (“ALJ”).

(Tr. 54.) Plaintiff and a vocational expert (“VE”) appeared and testified at a hearing held on

September 22, 2017. (Tr. 82-114.) On September 29, 2017, the ALJ issued a written decision

denying Plaintiff’s SSI application. (Tr. 54-62.) Plaintiff now seeks judicial review of that

decision.

II.    THE SEQUENTIAL ANALYSIS

       A claimant is considered disabled if he or she is unable to “engage in any substantial

gainful activity by reason of any medically determinable physical or mental impairment

which . . . has lasted or can be expected to last for a continuous period of not less than 12

months[.]” 42 U.S.C. § 423(d)(1)(A). “Social Security Regulations set out a five-step sequential

process for determining whether an applicant is disabled within the meaning of the Social

Security Act.” Keyser v. Comm’r Soc. Sec. Admin., 648 F.3d 721, 724 (9th Cir. 2011). Those five

steps are: (1) whether the claimant is currently engaged in any substantial gainful activity; (2)

whether the claimant has a severe impairment; (3) whether the impairment meets or equals a

listed impairment; (4) whether the claimant can return to any past relevant work; and (5) whether

the claimant is capable of performing other work that exists in significant numbers in the

national economy. Id. at 724-25. The claimant bears the burden of proof for the first four steps.

Bustamante v. Massanari, 262 F.3d 949, 953-54 (9th Cir. 2001). If the claimant fails to meet the

burden at any of those steps, the claimant is not disabled. Id.; Bowen v. Yuckert, 482 U.S. 137,

140-41 (1987).



PAGE 3 – OPINION AND ORDER
        The Commissioner bears the burden of proof at step five of the sequential analysis, where

the Commissioner must show the claimant can perform other work that exists in significant

numbers in the national economy, “taking into consideration the claimant’s residual functional

capacity, age, education, and work experience.” Tackett, 180 F.3d at 1100. If the Commissioner

fails to meet this burden, the claimant is disabled. Bustamante, 262 F.3d at 954 (citations

omitted).

III.    THE ALJ’S DECISION

        The ALJ applied the five-step sequential evaluation process to determine if Plaintiff is

disabled. (Tr. 54-62.) At step one, the ALJ determined that Plaintiff had not engaged in

substantial gainful activity since October 10, 2014, the day she filed her SSI application. (Tr. 56.)

At step two, the ALJ determined that Plaintiff suffered from the following severe impairment:

“[A]utism spectrum disorder.” (Tr. 56.) At step three, the ALJ concluded that Plaintiff did not

have an impairment that meets or equals a listed impairment. (Tr. 56.) The ALJ then concluded

that Plaintiff had the residual functional capacity (“RFC”) to perform “a full range of work at all

exertional levels,” subject to these nonexertional limitations: (1) Plaintiff needs to be “limited to

simple, routine work with tasks that do not change frequently,” (2) Plaintiff “can have no

interaction with the public,” and (3) Plaintiff “can have occasional interaction with coworkers

but should not perform teamwork activities.” (Tr. 57.) At step four, the ALJ concluded that

Plaintiff “has no past relevant work” experience. (Tr. 60.) At step five, the ALJ concluded that

Plaintiff was not disabled because a significant number of jobs existed in the national economy

that she could perform, including work as a janitor, hand packager, and laboratory helper.

(Tr. 61.)

///

///
PAGE 4 – OPINION AND ORDER
                                          DISCUSSION

       In this appeal, Plaintiff argues that the ALJ erred by: (1) failing to provide clear and

convincing reasons for discounting her testimony; (2) failing to provide germane reasons for

discounting the lay witness testimony provided by her mother, Agnes H., and family friend, Rick

Farris (“Farris”); (3) failing to account for the non-examining state agency psychologists’

opinions in formulating her RFC; and (4) failing to provide legally sufficient reasons for

discounting the opinion of her treating licensed clinical social worker (“LCSW”), Amy Marshall

(“Marshall”). As explained below, the Commissioner’s decision is based on harmful legal error

and not supported by substantial evidence, and therefore the Court reverses the Commissioner’s

decision.

I.     PLAINTIFF’S SYMPTOM TESTIMONY

       A.      Applicable Law

       The Ninth Circuit has “established a two-step analysis for determining the extent to

which a claimant’s symptom testimony must be credited[.]” Trevizo v. Berryhill, 871 F.3d 664,

678 (9th Cir. 2017). “First, the ALJ must determine whether the claimant has presented objective

medical evidence of an underlying impairment ‘which could reasonably be expected to produce

the pain or other symptoms alleged.’” Garrison v. Colvin, 759 F.3d 995, 1014 (9th Cir. 2014)

(quoting Smolen v. Chater, 80 F.3d 1273, 1282 (9th Cir. 1996)). Second, “[i]f the claimant meets

the first test and there is no evidence of malingering, the ALJ can only reject the claimant’s

testimony about the severity of the symptoms if she gives specific, clear and convincing reasons

for the rejection.” Ghanim v. Colvin, 763 F.3d 1154, 1163 (9th Cir. 2014) (citation and quotation

marks omitted).

       Under Ninth Circuit case law, clear and convincing reasons for rejecting a claimant’s

subjective symptom testimony “include conflicting medical evidence, effective medical

PAGE 5 – OPINION AND ORDER
treatment, medical noncompliance, inconsistencies in the claimant’s testimony or between her

testimony and her conduct, daily activities inconsistent with the alleged symptoms, and

testimony from physicians and third parties about the nature, severity and effect of the symptoms

complained of.” Bowers v. Astrue, No. 11-cv-583-SI, 2012 WL 2401642, at *9 (D. Or. June 25,

2012) (citing Tommasetti v. Astrue, 533 F.3d 1035, 1040 (9th Cir. 2008), Lingenfelter v. Astrue,

504 F.3d 1028, 1040 (9th Cir. 2007), and Light v. Soc. Sec. Admin., 119 F.3d 789, 792 (9th Cir.

1997)).

          B.     Analysis

          In this case, there is no evidence of malingering and the ALJ determined that Plaintiff has

provided objective medical evidence of an underlying impairment which might reasonably

produce some of the symptoms alleged. (See Tr. 58, reflecting that the ALJ found that Plaintiff’s

“medically determinable impairment could reasonably be expected to cause some of the alleged

symptoms”). The ALJ was therefore required to provide clear and convincing reasons for

discrediting Plaintiff’s symptom testimony. See Ghanim, 763 F.3d at 1163. The ALJ failed to do

so here.

                 1.      Daily Activities

          The ALJ discounted Plaintiff’s testimony as inconsistent with her daily activities. In

support of this finding, the ALJ stated that despite her claim of disability, Plaintiff “stays home

with her sister, who is disabled and requires some assistance, while their mother works.”

(Tr. 58.)

          “Engaging in daily activities that are incompatible with the severity of symptoms alleged

can support an adverse credibility determination.” Ghanim, 763 F.3d at 1165. Here, however, the

activity that the ALJ cited (staying at home with a disabled sibling who requires some assistance)

does not contradict Plaintiff’s testimony about her Asperger’s Syndrome. Indeed, Plaintiff

PAGE 6 – OPINION AND ORDER
testified that (1) her mother serves as the “caregiver for [her] sister,” who is twenty-five years

old and suffers from “severe” autism, (2) her sister can “get[] herself all dressed” and “get food

when she’s hungry,” and (3) she only assists her sister “with some things” like “preparing

cooked meals . . . just to make sure she doesn’t have some sort of accident.”3 (Tr. 91, 93, 95.)

Plaintiff’s mother also testified that Plaintiff’s sister can be left “at home by herself . . . [f]or

limited amounts of time.” (Tr. 104.) Further, Plaintiff and her mother completed function reports,

neither of which reflects that Plaintiff cares for her sister. (Tr. 242, 272.) In fact, Plaintiff’s

mother testified that Plaintiff provides only minimal assistance to her sister: “I wouldn’t say she

takes care of her. Mostly she ensures her sister does not go out of the house unattended.”

(Tr. 272.)

        The testimony described above shows that Plaintiff provides only minimal assistance to

her sister and does not serve as her sister’s caregiver. The ALJ failed to explain how the minimal

assistance that Plaintiff provides to her sister undermines Plaintiff’s testimony. Cf. Fritz v.

Berryhill, 685 F. App’x 585, 586 (9th Cir. 2017) (holding that the ALJ failed to meet the clear

and convincing reasons standard and noting that the ALJ “did not explain how” certain evidence

“impacted [the claimant’s] credibility”); see also Rocha v. Berryhill, 771 F. App’x 447, 448 n.2

(9th Cir. 2019 ) (“[A]n ALJ must ‘specifically identify the testimony [from the claimant] she or

he finds not to be credible and . . . explain what evidence undermines the testimony.’”) (citation




        3
          Plaintiff can only cook simple meals using a microwave or toaster. (See Tr. 243, 272-
73, reflecting that Plaintiff prepares sandwiches, waffles, and frozen dinners and can “fix herself
a meal with [the] microwave” or toaster, but she is “anxious about cooking using heat or sharp
knives”).

PAGE 7 – OPINION AND ORDER
omitted). Accordingly, the ALJ erred in discounting Plaintiff’s testimony based on her daily

activities.4

               2.      Treatment History

        The ALJ also discounted Plaintiff’s testimony based on her treatment history. (Tr. 58.) In

support of this finding, the ALJ noted that (1) Plaintiff “did not seek any treatment for years until

9 months after filing her SSI application” in October 2014, (2) Plaintiff “has not sought any

vocational rehabilitation services,” and (3) Plaintiff “has not required” any anxiety medication.

(Tr. 58.)

        The Ninth Circuit has “long held that, in assessing a claimant’s credibility, the ALJ may

properly rely on ‘unexplained or inadequately explained failure to seek treatment.’” Molina v.

Astrue, 674 F.3d 1104, 1113-14 (9th Cir. 2012) (quoting Tommasetti, 533 F.3d at 1039). Along

similar lines, the Ninth Circuit has recognized that “a claimant’s failure to assert a good reason

for not seeking treatment . . . ‘can cast doubt on the sincerity of the claimant’s [symptom]

testimony.’” Id. (citation omitted). The Ninth Circuit, however, has also “particularly criticized

the use of a lack of treatment to reject mental complaints both because mental illness is

notoriously underreported and because it is a questionable practice to chastise one with a mental

impairment for the exercise of poor judgment in seeking rehabilitation.” Regennitter v. Comm’r



        4
          In arguing that the ALJ appropriately discounted Plaintiff’s testimony as inconsistent
with her activities, the Commissioner also notes that Plaintiff “looked for work” and “had friends
from school.” (Def.’s Br. at 5.) The Court is “‘constrained to review [only] the reasons the ALJ
asserts.’” Burrell v. Colvin, 775 F.3d 1133, 1141 (9th Cir. 2014) (citation omitted). The ALJ
never asserted that Plaintiff’s testimony was undermined by the fact that Plaintiff has a few
friends or applied for jobs. (See Tr. 58, showing that in summarizing Plaintiff’s testimony, the
ALJ merely referred to the fact that she “has applied for jobs” and “has a few friends,” but never
suggested that applying for jobs or having a few friends undermined Plaintiff’s claim of
disability). Accordingly, the Court limits its review to Plaintiff’s ability to stay home and assist
her disabled sister.

PAGE 8 – OPINION AND ORDER
of Soc. Sec. Admin., 166 F.3d 1294, 1299-1300 (9th Cir. 1999) (citation and quotation marks

omitted).

       In Molina, the claimant argued that the ALJ erred in relying on her failure to seek or

follow prescribed treatment. 674 F.3d at 1113. The Ninth Circuit rejected the claimant’s

argument. Id. In doing so, the Ninth Circuit emphasized that (1) despite a physician’s assistant’s

“repeated efforts to persuade [the claimant] to seek psychiatric treatment for her anxiety disorder,

she failed to do so until after she applied for disability benefits,” and (2) although the claimant

“provided reasons for resisting treatment, there was no medical evidence that [the claimant’s]

resistance was attributable to her mental impairment rather than her own personal preference.”

Id. at 1114.

       Unlike the claimant in Molina, Plaintiff did not fail to seek treatment until after she

applied for disability benefits. Rather, the record reveals that Plaintiff established care with

LCSW Marshall over a decade before she filed her SSI application in October 2014. (Tr. 314.)

At that time, Plaintiff was a sophomore in high school who had recently been diagnosed with

Asperger’s Syndrome and was “barely achieving passing grades,” even though she was

“receiving services through an Individualized Education Plan.” (Tr. 314-15.) Plaintiff’s mother

was “concerned about [Plaintiff’s] depression, school adjustment, and management of family

stressors,” and Plaintiff’s special education teacher had reported that Plaintiff exhibited an

inability to track, initiate, or respond appropriately to conversation, an inability to make or

maintain relationships, anxiety, off-task behavior, an inability to “maintain focus or

organization,” and difficulty with comprehension and retention. (Tr. 314-15; see also Tr. 272,

stating that a school psychologist diagnosed Plaintiff with Asperger’s Syndrome when she was a




PAGE 9 – OPINION AND ORDER
teenager). Plaintiff’s mother therefore “referred” Plaintiff to outpatient therapy with Marshall.

(Tr. 314.)

        Unlike Molina, there is also evidence suggesting that Plaintiff’s treatment gaps are

attributable to her Asperger’s Syndrome. At some point after Plaintiff established care with

Marshall, Plaintiff’s father, who “disagreed with [her] diagnosis” and “was neither supportive of

her education plan nor his ex-wife’s attempts to follow through with supports,” formulated a

“plan to sneak [Plaintiff] out of her mother’s house and move her to California.” (Tr. 315.)

Plaintiff lived with her father for five years and did not receive mental health treatment. (See

Tr. 97, 315.) Marshall explained that “particular aspects” of Plaintiff’s Asperger’s Syndrome,

“coupled with her desire to be special, ‘normal’ and wanted[,] rendered her exceptionally

vulnerable to comply with . . . her father’s plan[.]” (Tr. 315.) Marshall also explained that

Plaintiff “felt caught” and believed that she needed to be “normal” and “not autistic” in order to

“prove her loyalty” and “maintain a relationship with her father.” (Tr. 315.) This evidence

suggests that Plaintiff’s treatment gaps are attributable in large part to her Asperger’s Syndrome.

        When Plaintiff returned home, Plaintiff’s mother “encouraged her to . . . restart

counseling.” (Tr. 105.) Plaintiff did so on April 16, 2015, six months after she filed her SSI

application. (Tr. 54, 315.) Since that time, Plaintiff has attended twenty-nine therapy sessions.

(Tr. 315.)

        The relevant time period here is the date Plaintiff filed her SSI application, October 10,

2014, and thereafter. See, e.g., Maxwell v. Berryhill, No. 17-cv-05042, 2017 WL 5952680, at *2

& n.2 (W.D. Wash. Dec. 1, 2017) (explaining that “the relevant time period in this matter . . . is

the date plaintiff filed his application for SSI benefits . . . and thereafter,” because a claimant “is

only eligible to receive SSI benefits beginning the month following the month in which his



PAGE 10 – OPINION AND ORDER
application for such benefits was filed”). The record reveals that Plaintiff resumed treatment not

longer after the beginning of the relevant period, and that Plaintiff’s earlier treatment gaps were

attributable to her Asperger’s Syndrome. Thus, this is not a case where there is an unexplained

failure to seek treatment. Accordingly, the Court finds that the ALJ erred by using a lack of

treatment to reject Plaintiff’s symptom testimony. See Pellinen v. Astrue, No. 11-cv-5576, 2012

WL 3564232, at *6 (W.D. Wash. June 28, 2012) (“When a person suffers from a mental illness,

especially a severe one such as the severe Asperger’s disorder and depression suffered by

plaintiff here, . . . and the mentally ill person does not have the requisite insight into her

condition, or does not have the social ability to seek out mental health treatment, this fact

actually can indicate a greater severity of mental incapacity. . . . Therefore, the Court concludes

that the ALJ’s finding that plaintiff’s lack of medical treatment demonstrated that she was not

disabled does not provide much support for the ALJ’s decision to fail to credit fully her

testimony.”).

        In discounting Plaintiff’s testimony, the ALJ also noted that Plaintiff “has not sought any

vocational rehabilitation services,” and that Plaintiff “has not required” any anxiety medication.

(Tr. 58.) The hearing transcript makes clear that Plaintiff and her mother did not know about the

availability of Vocational Rehabilitation Services. (See Tr. 91-92, reflecting that the ALJ needed

to explain to Plaintiff that Vocational Rehabilitation Services is an agency that helps people

“obtain work or get trained for work”; Tr. 106, showing that Plaintiff’s mother “wasn’t aware”

that she could “attempt to get [Plaintiff] evaluated and assisted by Vocational Rehabilitation

[Services]”). The ALJ did not consider the fact that Plaintiff was unaware of vocational

rehabilitation. See Lockwood v. Colvin, No. 15-00192, 2016 WL 2622325, at *3 (N.D. Ill. May

9, 2016) (rejecting the ALJ’s reliance on the failure to obtain treatment and noting that “the ALJ



PAGE 11 – OPINION AND ORDER
did not consider the fact that Plaintiff was unaware that [certain] treatment options existed”). The

ALJ also did not consider whether Plaintiff’s treating provider, LCSW Marshall, had the ability

to prescribe anxiety medication to Plaintiff. Cf. Anderson v. Tate, No. 12-cv-00261, 2014 WL

1884215, at *9 (E.D. Cal. May 12, 2014) (“By law . . . a licensed clinical social worker is not

allowed to prescribe . . . a patient’s medications.”); Pooler v. Nassau Univ. Med. Ctr., 848 F.

Supp. 2d 332, 349 (E.D.N.Y. 2012) (stating that “a licensed clinical social worker . . . cannot

even prescribe medication”).

       In summary, the ALJ erred in discounting Plaintiff’s testimony based on her treatment

history.

               3.      Medical Record

       The Commissioner also argues that the “ALJ reasonably concluded” that the “medical

record . . . undercut” Plaintiff’s symptom testimony (Def.’s Br. at 5), citing the results of the

consultative psychological evaluation that Pamela Miller, Ph.D. (“Dr. Miller”) performed on

December 30, 2014. Using boilerplate language, the ALJ stated that Plaintiff’s testimony is not

“consistent with the medical evidence.” (Tr. 58.) After providing specific reasons for discounting

Plaintiff’s testimony, which the Court addressed above, the ALJ merely summarized the results

from Dr. Miller’s evaluation and then assigned great weight to her opinion. (See Tr. 58-59.) The

ALJ, however, never specifically identified the testimony from Plaintiff that the ALJ found not

credible and explained how Dr. Miller’s psychological evaluation undermined that testimony.

See Rocha, 771 F. App’x at 448 n.2 (“[A]n ALJ must ‘specifically identify the testimony [from

the claimant] she or he finds not to be credible and . . . explain what evidence undermines the

testimony.’”) (citation omitted). Therefore, the Court rejects the Commissioner’s reliance on the

medical record to discount Plaintiff’s testimony.

///
PAGE 12 – OPINION AND ORDER
               4.      Conclusion

       For all of these reasons, the ALJ failed to provide clear and convincing reasons for

discounting Plaintiff’s testimony.

II.    LAY WITNESS TESTIMONY

       A.      Applicable Law

       An ALJ must consider lay witness testimony concerning a claimant’s ability to work.

Bruce v. Astrue, 557 F.3d 1113, 1115 (9th Cir. 2009). The ALJ cannot disregard such testimony

without providing reasons that are germane to each witness. Stout v. Comm’r Soc. Sec. Admin.,

454 F.3d 1050, 1054 (9th Cir. 2006). “Inconsistency with medical evidence is one such reason.”

Bayliss v. Barnhart, 427 F.3d 1211, 1218 (9th Cir. 2005). “Germane reasons for rejecting a lay

witness’ testimony [also] include inconsistencies between that testimony and the claimant’s

presentation to treating physicians or the claimant’s activities, and the claimant’s failure to

participate in prescribed treatment.” Barber v. Astrue, No. 10-1432, 2012 WL 458076, at *21

(E.D. Cal. Feb. 10, 2012). Furthermore, “when an ALJ provides clear and convincing reasons for

rejecting the credibility of a claimant’s own subjective complaints, and the lay-witness testimony

is similar to the claimant’s complaints, it follows that the ALJ gives ‘germane reasons for

rejecting’ the lay testimony.” Williams v. Astrue, 493 F. App’x 866, 869 (9th Cir. 2012) (citation

omitted).

       B.      Analysis

       Plaintiff argues that the ALJ failed to provide germane reasons for discounting the lay

witness testimony provided by her mother, Agnes H. (Pl.’s Opening Br. at 17-19.) The ALJ

rejected Plaintiff’s mother’s testimony for the same reasons that he rejected Plaintiff’s testimony.

(See Tr. 58-59). Accordingly, because the ALJ failed to provide clear and convincing reasons for

discounting Plaintiff’s testimony, it follows that the ALJ failed to provide germane reasons for

PAGE 13 – OPINION AND ORDER
discounting Plaintiff’s mother’s testimony. See Law v. Colvin, 657 F. App’x 655, 657-58 (9th

Cir. 2016) (holding that the ALJ failed to give clear and convincing reasons for discounting the

claimant’s testimony and that the ALJ erred in discounting a lay witness’ testimony “for

essentially the same reasons”).

          Plaintiff also argues that the ALJ failed to provide germane reasons for discounting the

lay witness testimony provided by her family friend, Farris. (Pl.’s Opening Br. at 19.) The Court

agrees.

          Farris testified that he has known Plaintiff for six years and sees her “at several

gatherings or visits annually.” (Tr. 302.) Farris, who has a “son with mental disabilities,” also

testified that Plaintiff “is usually silent and doesn’t interact with anyone,” Plaintiff “isolates

herself from the group and only talks briefly if asked a question and usually with one or two

words,” Plaintiff has “difficulty expressing her thoughts,” he has witnessed Plaintiff “try to

perform simple tasks such as going through a food line to get her meal and she . . . need[s] the

assistance of her mother to make selections,” Plaintiff “can only follow one command at a time

and not any layered set of instructions or she seems to get frustrated,” and Plaintiff “seems to

only focus on [what] the group is doing for a short time and then gets quiet and withdrawn.”

(Tr. 302.) In his decision, the ALJ stated that the “social difficulties described by Mr. Farris are

consistent with the treatment record.” (Tr. 59.) The ALJ, however, rejected Farris’ assertion that

Plaintiff can only follow one command at a time: “[The] evidence does not support an inability

to follow more than one command at a time. She can understand and remember instructions. She

performs household tasks, prepares simple meals, shops, and uses the phone and computer.”

(Tr. 59.)




PAGE 14 – OPINION AND ORDER
       The Court finds that the ALJ’s stated reason for discounting Farris’ testimony was not

germane. Plaintiff’s mother testified that “[w]hen given a task to do, [Plaintiff] needs to be

monitored and continually encouraged to complete it.” (Tr. 271) (emphasis added). Plaintiff’s

mother’s testimony, which the ALJ improperly discounted, corroborates Farris’ testimony about

Plaintiff’s inability to follow more than one command at a time or layered instructions.

Accordingly, the ALJ erred in discounting Farris’ testimony.

III.   THE STATE AGENCY PSYCHOLOGISTS

       A.      Applicable Law

       “There are three types of medical opinions in social security cases: those from treating

physicians, examining physicians, and non-examining physicians.” Valentine v. Comm’r Soc.

Sec. Admin., 574 F.3d 685, 692 (9th Cir. 2009) (citing Lester v. Chater, 81 F.3d 821, 830 (9th

Cir. 1995)). In the event “a treating or examining physician’s opinion is contradicted by another

doctor, the ‘[ALJ] must determine credibility and resolve the conflict.’” Id. (citation omitted).

“An ALJ may only reject a treating physician’s contradicted opinions by providing ‘specific and

legitimate reasons that are supported by substantial evidence.’” Ghanim, 763 F.3d at 1161

(citation omitted).

       “An ALJ can satisfy the ‘substantial evidence’ requirement by ‘setting out a detailed and

thorough summary of the facts and conflicting clinical evidence, stating his interpretation

thereof, and making findings.’” Garrison, 759 F.3d at 1012 (quoting Reddick v. Chater, 157 F.3d

715, 725 (9th Cir. 1998)). Merely stating conclusions is insufficient: “‘The ALJ must do more

than state conclusions. He must set forth his own interpretations and explain why they, rather

than the doctors’, are correct.’” Id. (quoting Reddick, 157 F.3d at 725). “[A]n ALJ errs when he

rejects a medical opinion or assigns it little weight while doing nothing more than ignoring it,

asserting without explanation that another medical opinion is more persuasive, or criticizing it

PAGE 15 – OPINION AND ORDER
with boilerplate language that fails to offer a substantive basis for his conclusion.” Id. at 1012-13

(citation omitted).

       B.       Analysis

       Plaintiff argues that the ALJ committed harmful error by failing to account for the non-

examining state agency psychologists’ opinions in formulating her RFC. (Pl.’s Opening Br. at 9-

11.) The Court agrees.

       Edwin Holmes, Psy.D. (“Dr. Holmes”), a non-examining state agency psychologist,

completed a mental residual functional capacity assessment on January 14, 2015. (Tr. 121-22.)

Dr. Holmes reviewed the record and found, among other things, that (1) Plaintiff would

“occasionally have difficulty with instructions and criticism from supervisors,” (2) Plaintiff “will

not reliably ask for necessary assistance,” (3) Plaintiff “will need extra time and support during

times of change in the workplace,” and (4) Plaintiff “will require an understanding supervisor.”

(Tr. 121-22.)

       Kordell Kennemer, Psy.D. (“Dr. Kennemer”), a non-examining state agency

psychologist, completed a second mental residual functional capacity assessment on May 14,

2015. (Tr. 132-34.) Dr. Kennemer largely adopted Dr. Holmes’ findings, including (1)-(4).

(Tr. 132-34.)

       In his decision, the ALJ assigned “substantial weight” to Drs. Holmes and Kennemer’s

opinions:

                The State agency [psychological] consultants opine the claimant is
                capable of simple tasks. She should not have contact with the
                general public. She would occasionally have difficulty with
                instructions and criticism from supervisors. She would need extra
                time and support during times of change in the workplace. She is
                able to work in settings with an understanding supervisor, with
                routine tasks that do not change frequently, and with low social
                demands. . . . These opinions are consistent with the medical


PAGE 16 – OPINION AND ORDER
               record and the claimant’s daily activities and are given substantial
               weight.

(Tr. 59.) Relying on this opinion evidence, the ALJ formulated an RFC that limits Plaintiff to

work that involves “simple, routine work,” “tasks that do not change frequently,” “no interaction

with the public,” “occasional interaction with coworkers,” and no “teamwork activities.”

(Tr. 57.)

        Although the ALJ gave substantial weight to Drs. Holmes and Kennemer’s opinions, the

RFC does not make any explicit reference to Drs. Holmes and Kennemer’s opinion that Plaintiff

will, among other things: (1) occasionally have difficulty with instructions and criticism from

supervisors, (2) not reliably ask for assistance, and (3) need extra time and support during times

of change in the workplace. It is well settled that an ALJ errs when he gives great weight to a

physician’s opinion but fails to account for portions of the opinion in formulating the claimant’s

RFC. See, e.g., Harris v. Berryhill, No. 17-1506, 2018 WL 3343219, at *11 (W.D. Wash. July 9,

2018) (“[The ALJ] entirely ignored that part of [the consulting doctors’] opinions in his current

decision, and thus essentially rejected it without giving any reasons for doing so. This was

error.”).

        The Commissioner argues that the ALJ accounted for Drs. Holmes and Kennemer’s

opinions regarding Plaintiff’s ability to interact with supervisors, ask for assistance, and adapt to

change:

               The state agency doctors also noted that [Plaintiff] ‘will
               occasionally have difficulty with instructions and criticism from
               supervisors,’ she ‘will not reliably ask for necessary assistance,’
               and ‘she will need extra time and support during times of change.’
               Tr. 122, 132. To the extent these are actual limitations, they are
               accommodated by simple, routine tasks and minimal change.
               Tr. 57. The less complex and changeable tasks, the less Plaintiff
               would need to ask for help, process instructions (or receive
               criticism), or experience times of change. Thus, it is reasonable to


PAGE 17 – OPINION AND ORDER
               find the foregoing limitations consistent with the [residual
               functional] capacity finding.

(Def.’s Br. at 8-9.) The Court finds this argument unpersuasive.

        At a minimum, the ALJ’s RFC failed to account for Drs. Holmes and Kennemer’s

opinion regarding Plaintiff’s ability to interact with supervisors. Dennis v. Colvin, No. 6:14-cv-

00822-HZ, 2015 WL 3867506, at *3-10 (D. Or. June 20, 2015), demonstrates as much. In that

case, an examining psychologist opined that the claimant was moderately limited in her ability to

accept instructions and respond appropriately to criticism from supervisors. Id. at *4. The ALJ

gave great weight to the psychologist’s opinion and formulated an RFC that limited the claimant

to work with a specific vocational preparation of one or two that involved only simple work-

related decisions, few workplace changes, no public interaction or teamwork, and occasional

interaction with co-workers. Id. at *2-5. The district court held that the ALJ failed to account for

the psychologist’s opinion that the claimant was moderately limited in her ability to accept

instructions and respond appropriately to criticism from supervisors:

               When the ALJ credits the opinion of a medical source which
               includes [a moderate] limitation on the ability to interact
               appropriately with supervisors, the omission of this specific,
               concrete limitation in the RFC is error because it is a limitation not
               requiring ‘capturing’ or ‘translation’ and limitations on interactions
               with the public or coworkers do not address the separate dynamic
               created by the supervisory relationship. Thus, the ALJ erred by
               failing to include a supervisory-related limitation in the RFC.

Id. at *8.

        Consistent with Dennis, the Court finds that the ALJ committed harmful error by failing

to account for Drs. Holmes and Kennemer’s opinion that Plaintiff is moderately limited in her

ability to accept instructions and respond appropriately to criticism from supervisors because it is

not a limitation that requires “capturing” or “translation,” and because the ALJ’s limitations on



PAGE 18 – OPINION AND ORDER
work tasks and public and co-worker interactions do not address Plaintiff’s relationship with

supervisors.

        Neither the ALJ nor Plaintiff’s counsel asked the VE to address whether Plaintiff could

sustain gainful employment if she was also moderately limited in her ability to accept

instructions and respond appropriately to criticism from supervisors. (See Tr. 110-14.) Instead,

the ALJ and Plaintiff’s counsel only asked about the need for an understanding supervisor

(addressed below), a marked limitation in the ability to adapt to change in a work environment,

absenteeism, and off-task behavior.5 (Id.) Accordingly, on remand the ALJ must readdress

whether Drs. Holmes and Kennemer’s opinions would impact Plaintiff’s ability to sustain gainful

employment.

        Plaintiff also argues that the ALJ failed to account for Drs. Holmes and Kennemer’s

opinion that Plaintiff will need an understanding supervisor. Plaintiff asserts that if a claimant

“cannot work without accommodations, she is deemed disabled,” and that the VE’s testimony

shows that the need for an understanding supervisor is a special accommodation. (Pl.’s Opening

Br. at 11.)

        In Patricia T. v. Comm’r of Soc. Sec., No. 1:17-cv-00912-MC, 2018 WL 4610053, at *3-

4 (D. Or. Sept. 25, 2018), the district court addressed an ALJ’s alleged failure to account for a

non-examining state agency psychologist’s opinion that the claimant would need an

“understanding supervisor.” Id. at *3. Although the ALJ gave “great weight” to the “majority” of

the psychologist’s opinion, the ALJ gave no weight to the psychologist’s opinion about the



        5
         The questions pertaining to the last three issues were based on Marshall’s opinion, and
the questions about a claimant’s need for an understanding supervisor were based on
Drs. Holmes’ and Kennemer’s opinion. (Compare Tr. 111-13, with Tr. 121-22, 132-34, and
Tr. 312-14.)

PAGE 19 – OPINION AND ORDER
claimant’s need for an “understanding supervisor.” Id. In rejecting this opinion, the ALJ stated

the following:

                 [T]he requirement for ‘an understanding supervisor’ is not a proper
                 limitation that can be reasonably addressed by a vocational expert.
                 The Dictionary of Occupational Titles (DOT) does not include a
                 description of work which includes an ‘understanding’ supervisor.
                 Nor am I aware of a study or publication of work that a vocational
                 expert could rely upon in determining how such a requirement
                 would affect the job base. Consequently, I find this limitation
                 specious and give it no weight.

Id. at *4.

        Relying in part on a case from this district, the district court concluded that the ALJ did

not err by excluding the psychologist’s opinion about the claimant’s need for an understanding

supervisor:

                 The need for an ‘understanding supervisor’ is not a proper
                 functional assessment of a work limitation. It is simply too vague
                 and unquantifiable to incorporate into the claimant’s RFC or into a
                 VE hypothetical. Although Plaintiff suggests her own
                 interpretation of what an ‘understanding supervisor’ is, the Court
                 must defer to the ALJ[’s] rational interpretation. . . . The Court
                 therefore concludes that the ALJ did not err by excluding [the non-
                 examining the state agency psychologist’s] opinion concerning the
                 need for an ‘understanding supervisor’ from the RFC and the VE
                 hypothetical.

Id.; see also Garifalakis v. Berryhill, No. 16-1051-BR, 2017 WL 2608542, at *10 (D. Or. June

15, 2017) (holding that the ALJ did not err in rejecting two psychologists’ opinions about the

claimant’s need for an understanding supervisor because the ALJ found such a finding “ill-suited

to the inherently quantitative analysis in the assessment of a claimant’s RFC” and “correct[ly]”

noted that “none of [the claimant’s] treatment providers identified his need for an understanding

supervisor as a requirement for [him] to be able to function in a workplace or any other similar

environment”).



PAGE 20 – OPINION AND ORDER
       On appeal, the Ninth Circuit affirmed the district court’s determination that the ALJ did

not err in excluding the psychologist’s opinion about the claimant’s need for an understanding

supervisor:

              [P]sychologist Joshua Boyd stated . . . that [Patricia T.] would
              ‘need an understanding supervisor.’ The ALJ concluded that the
              need for ‘an understanding supervisor’ was not a proper limitation
              that could reasonably be addressed by a [VE], and thus excluded it
              from the hypothetical posed to the VE. [Patricia T.’s] contention
              that the ALJ erred in doing so is without merit. The district court’s
              determination that this limitation ‘is simply too vague and
              unquantifiable to incorporate into the claimant’s [RFC] or into a
              VE hypothetical’ is persuasive. As that court noted, other district-
              court judges in this circuit have come to a similar conclusion.

                      ....

                      . . . How an ALJ or a VE could interpret th[e] phrase
              [‘understanding supervisor’] to give it more concrete content is
              quite unclear. We fail to see, for example, how a VE could
              evaluate how many jobs of a particular type with an understanding
              supervisor exist in the relevant economy. Nor does [Patricia T.]
              offer any meaningful support for her alternative theory that the
              need for an understanding supervisor should be interpreted as a
              reasonable accommodation.

[Patricia T.] v. Saul, No. 18-35866, --- F. App’x ---, 2019 WL 6839102, at *1-2 (9th Cir. Dec.

16, 2019).

       Unlike the ALJ in Patricia T., the ALJ here did not explicitly reject Drs. Holmes and

Kennemer’s opinions that Plaintiff would need an understanding supervisor. During the hearing,

the VE responded to two hypothetical questions about a claimant’s need for an understanding

supervisor:

              Q.      This will be hypothetical number two[.] . . . This individual
                      would [also] need an understanding supervisor. Would she
                      be able to perform any of those jobs you’ve identified?

              A.      It’s almost impossible to answer, because I can’t tell you
                      which supervisors would be understanding or not.


PAGE 21 – OPINION AND ORDER
               Q.      Okay. So it would vary --- depend from employer to
                       employer and supervisor to supervisor?

               A.      Sure thing, Your Honor. The --- but basically, from my
                       standpoint, if a job has to be done, it has to be
                       accomplished. And whether a supervisor is sympathetic or
                       understanding, they still have to have a job done.

                              ....

               Q.      . . . [J]ust going back to the [ALJ’s] second
                       hypothetical, . . . [c]an you ever guarantee, in a competitive
                       work environment, that you would have an understanding
                       supervisor?

               A.      There’s no guarantee for any work environment, Counsel,
                       that I’m aware of.

(Tr. 111-12.) In finding that Plaintiff was capable of working, the ALJ did not rely on the VE’s

responses to these hypothetical questions. Instead, the ALJ relied on the VE’s response to his

first hypothetical, which did not refer to a need for an understanding supervisor. (See Tr. 57, 61,

110-11.) Thus, the ALJ effectively rejected Drs. Holmes and Kennemer’s opinions that Plaintiff

would need an understanding supervisor without explaining why he did so. The authorities and

testimony discussed above suggest that the ALJ may have had a legally sufficient, albeit

unarticulated, reason for doing so. On remand, the ALJ needs to explain why he rejected

Dr. Holmes and Kennemer’s opinion about Plaintiff’s need for an understanding supervisor. See

Monan v. Astrue, 377 F. App’x 629, 630-31 (9th Cir. 2010) (reversing and remanding for further

proceedings and noting that it was “possible that the ALJ did have legally sufficient, albeit

unarticulated, reasons as to why he rejected the opinions of [two physicians] that he could

explain on remand”).

       In summary, the Court finds that the ALJ erred in rejecting Dr. Holmes and Kennemer’s

opinions.

///

PAGE 22 – OPINION AND ORDER
IV.     LCSW MARSHALL

        Plaintiff argues that the ALJ failed to provide legally sufficient reasons for discounting

LCSW Marshall’s opinion. LCSWs are considered “other sources,” see Delegans v. Berryhill,

766 F. App’x 477, 480 (9th Cir. 2019) (treating an LCSW as an “other source”), and are

therefore not entitled to the same deference as “acceptable medical sources.” Molina, 674 F.3d at

1111. “An ALJ may discount the opinion of an ‘other source,’ . . . if she provides ‘reasons

germane to each witness for doing so.’” Popa v. Berryhill, 872 F.3d 901, 906 (9th Cir. 2017)

(citation omitted).

        Marshall completed a mental source statement and mental health treatment summary on

September 14, 2017. (Tr. 311-17.) In these materials, Marshall explained that Plaintiff suffers

from autism spectrum and depressive disorders, and that she treated Plaintiff in high school and

twenty-nine times since April 16, 2015. (Tr. 314-15.) Marshall opined that (1) Plaintiff is

markedly limited (i.e., an inability to “perform the described mental activity for more than 33%

of the workday”) in her ability to “respond appropriately to changes in the work setting,” (2)

thirty percent of the time Plaintiff would “be off-task during a 40-hour week,” and (3) Plaintiff

would miss “4 or more day per month” if she worked full-time. (Tr. 311-13.) The VE testified

that Plaintiff could not sustain gainful employment if the foregoing opinions were fully credited.

(See Tr. 111-13.)

        The ALJ assigned “some weight” to Marshall’s opinion. (Tr. 60.) The ALJ, however,

assigned greater weight to Drs. Miller, Holmes, and Kennemer’s opinions because (1) Marshall’s

opinion was “based in part on school records and treatment notes that [were] not available to

review,” and (2) Marshall did not give a “clear basis” for “the degree of limitations described.”

(Tr. 60.)



PAGE 23 – OPINION AND ORDER
       As an initial matter, the ALJ erred in discounting Marshall’s opinion on the ground that it

relied in part on school records that were not available to review. Marshall explained that she

requested Plaintiff’s school records but “was informed that [the school district] does . . . not

retain records beyond the 5 years.” (Tr. 316.) Further, Marshall’s mental health summary states

that she consulted with Plaintiff’s special education teacher in 2003 and interviewed Plaintiff’s

special education teacher on September 12, 2017. (Tr. 314.) In the Court’s view, the lack of

school records was not a germane reason for discounting Marshall’s opinion because the records

no longer exist, and Marshall interviewed those with firsthand knowledge about Plaintiff’s

school performance.

       The ALJ also discounted Marshall’s opinion because she (1) relied on treatment notes

that were not available to review and (2) failed to give a “clear basis” for the limitations that she

identified. These reasons are related, as the lack of treatment notes likely impacted the ALJ’s

view as to whether there was a “clear basis” for the mental health limitations that Marshall

identified. In fact, Plaintiff submitted treatment records from Marshall dated April 30, 2015 to

October 11, 2017 to the Appeals Council, who “did not exhibit” the records because they did

“not show a reasonable probability that [they] would change the outcome of the decision.”

(Tr. 2.) Accordingly, because, as explained in greater detail below, this case needs to be

remanded for further proceedings, the ALJ on remand can consider, among other things, the

records that Plaintiff submitted to the Appeals Council and the fact that Marshall interviewed

Plaintiff’s special education teacher and discovered that the school district does not retain

records for more than five years. See Linda L. v. Berryhill, No. 18-01817, 2019 WL 2413009, at

*2 n.2 (C.D. Cal. June 7, 2019) (noting that the claimant submitted medical records to the

Appeals Council, who did not exhibit the records because they did not “show a reasonable



PAGE 24 – OPINION AND ORDER
probability that [they] would change the outcome,” and declining to address an issue raised on

appeal and instead “instruct[ing] the ALJ on remand to consider the records [the claimant]

submitted to the Appeals Council” because the court determined that the case already needed to

be “remanded on other grounds”).

V.     REMEDY

       A.      Applicable Law

       “Generally when a court of appeals reverses an administrative determination, ‘the proper

course, except in rare circumstances, is to remand to the agency for additional investigation or

explanation.’” Benecke v. Barnhart, 379 F.3d 587, 595 (9th Cir. 2004) (citation omitted). In a

number of cases, however, the Ninth Circuit has “stated or implied that it would be an abuse of

discretion for a district court not to remand for an award of benefits when [the three-part credit-

as-true standard is] met.” Garrison v. Colvin, 759 F.3d 995, 1021 (9th Cir. 2014) (citations

omitted).

       The credit-as-true standard is met if three conditions are satisfied: “(1) the record has

been fully developed and further administrative proceedings would serve no useful purpose; (2)

the ALJ has failed to provide legally sufficient reasons for rejecting evidence, whether claimant

testimony or medical opinion; and (3) if the improperly discredited evidence were credited as

true, the ALJ would be required to find the claimant disabled on remand.” Garrison, 759 F.3d at

1020 (citations omitted). Even when the credit-as-true standard is met, the court retains the

“flexibility to remand for further proceedings when the record as a whole creates serious doubt

as to whether the claimant is, in fact, disabled within the meaning of the Social Security Act.” Id.

at 1021.

///

///

PAGE 25 – OPINION AND ORDER
       B.        Analysis

       The Court finds that Plaintiff does not satisfy the credit-as-true standard because the

record is not free from conflicts and ambiguities and thus further proceedings would serve a

useful purpose. See Treichler v. Comm’r of Soc. Sec. Admin., 775 F.3d 1090, 1101 (9th Cir.

2014) (stating that further proceedings are useful when “there is a need to resolve conflicts and

ambiguities”).

       Although the ALJ erred in discounting Plaintiff’s, Plaintiff’s mother’s, and Farris’

testimony, neither the ALJ nor Plaintiff’s counsel posed any questions to the VE that

incorporated limitations that Plaintiff, Plaintiff’s mother, or Farris identified. Thus, there is no

evidentiary basis from which to conclude that their testimony compels a finding of disability.

       The ALJ also erred by failing to account for portions of Drs. Holmes and Kennemer’s

opinions, in particular their opinion that Plaintiff is moderately limited in her ability to accept

instructions and respond appropriately to criticism from supervisors. However, the ALJ and

Plaintiff’s counsel only posed questions to the VE that addressed Drs. Holmes and Kennemer’s

opinion that Plaintiff needs an understanding supervisor. (See Tr. 111-14.) As discussed, it is also

possible that the ALJ had a legally sufficient, albeit unarticulated, reason for discounting

Drs. Holmes and Kennemer’s opinion that Plaintiff needs an understanding supervisor. In light

of the foregoing, the Court finds that further administrative proceedings would serve a useful

purpose.

       Additionally, the ALJ erred in discounting Marshall’s opinion. Marshall’s opinion about

absenteeism, off-task behavior, and Plaintiff’s marked limitations in her ability to respond

appropriately to changes in the work setting would support a finding of disabled. (See Tr. 111-

13.) Marshall’s opinion, however, appears to conflict in certain respects with, among other



PAGE 26 – OPINION AND ORDER
things, the opinion of the examining psychologist, Dr. Miller.6 For example, Marshall opined that

Plaintiff was moderately limited in her ability to understand and remember detailed instructions

and mildly limited in her ability to understand and remember very short and simple instructions.

(Tr. 311.) By contrast, after reviewing records, interviewing Plaintiff, and administering tests,

Dr. Miller stated, without qualification, that Plaintiff “can understand and remember

instructions.” (Tr. 308.) Drs. Holmes and Kennemer’s opinions also conflict with Marshall’s

opinion. Unlike Marshall, Drs. Holmes and Kennemer concluded that Plaintiff suffers from only

moderate limitations in her ability to respond appropriately to changes in the work setting.

(Tr. 122, 133.) Accordingly, the Court finds that there are conflicts in the medical evidence that

the ALJ needs to resolve on remand. See David D. v. Saul, 405 F. Supp. 3d 868, 885 (D. Or.

2019) (“Even if, however, these [physicians’ improperly rejected] opinions regarding Plaintiff’s

disability were given great weight, the record would not remain ‘free from conflicts and

ambiguities.’ These opinions would still conflict with the conclusions of reviewing psychologists

Dr. Kessler and Dr. Anderson. . . . The Court remands the Commissioner’s decision for further

proceedings[.]”).

       Lastly, remanding for further proceedings will provide the ALJ with an opportunity to

review the treatment records from Marshall that Plaintiff submitted to the Appeals Council, and

to consider Marshall’s interview of Plaintiff’s special education teacher and attempt to obtain

school records.

       For these reasons, the Court exercises its discretion to remand this case for further

proceedings.


       6
         Plaintiff does not challenge the ALJ’s decision to assign great weight to Dr. Miller’s
opinion, or the ALJ’s finding that Dr. Miller’s opinion supports the conclusion that Plaintiff is
not disabled.

PAGE 27 – OPINION AND ORDER
                                     CONCLUSION

       For the reasons stated, the Court REVERSES the Commissioner’s decision and

REMANDS for further proceedings consistent with this opinion.

       IT IS SO ORDERED.

       DATED this 27th day of February, 2020.


                                                 STACIE F. BECKERMAN
                                                 United States Magistrate Judge




PAGE 28 – OPINION AND ORDER
